Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 02/27/2020.  Claims 1-20 are presented for examination and based on current examiner’s amendment claims 1, 4-11 and 14-22, renumbered as 1-18 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/27/2020, 12/07/2020 and on 02/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Qinghong Xu (Reg. No. 52,378).


Replace previous claims with the following amended claims:
Claims: 
1. (Currently Amended) A control method of a multilevel converter, the multilevel converter comprising n cascaded power modules and a processor coupled to the n cascaded power modules, and the control method comprising:
classifying at least two of the n cascaded power modules that start working, or need to update an output state, or stop working to form m power module groups, where n and m are integers and n≥m＞1; and
controlling every cascaded power module in a same one of the m power module groups to start working, or update the output state, or stop working at the same time, and sequentially controlling the m power module groups to start working, or update the output state, or stop working, according to a preset time interval;
wherein the number of the at least two cascaded power modules in each of the m power module groups is less than or equal to a preset value, causing a change value of an output level of [[the]] each of the m power module groups to be less than or equal to a preset voltage value,
wherein the output state comprises a zero level, a positive level, or a negative level, and
wherein the at least two of the n cascaded power modules that start working, or need to update an output state, or stop working are determined based on a working state of the multilevel converter, and the working state comprises a starting state, a running state, a first off state, or a second off state.
2. (Cancelled)
3. (Cancelled)
4. (Currently Amended) The control method according to claim 1, further comprising:
determining that the working state is the first off state in response to a first off signal;
classifying the at least two of the n cascaded power modules that need to stop working to form the m power module groups; and
sequentially controlling, according to the preset time interval, the m power module groups to stop working.
5. (Currently Amended) The control method according to claim 4, further comprising:
determining that the working state is the second off state in response to a second off signal; and
controlling [[all ]]every cascaded power module that [[have ]]has not stopped working to stop working immediately.
6. (Currently Amended) The control method according to claim 1, further comprising:
determining that the working state is the second off state in response to a second off signal; and
controlling the n cascaded power modules to stop working immediately.
7. (Currently Amended) The control method according to claim 1, further comprising:
classifying, when the working state is the starting state, the at least two of the n cascaded power modules to form the m power module groups; and
sequentially outputting, according to the preset time interval, control signals corresponding to each of the m power module groups, controlling every cascaded power module in a same one of the m power module groups to simultaneously enter the output state.
8. (Currently Amended) The control method according to claim 1, further comprising:
comparing a current output state control signal with a previous output state control signal,  when the working state is the running state;
classifying the at least two of the n cascaded power modules that need to update the output state to form the m power module groups; and
controlling every cascaded power module in a same one of the m power module groups to simultaneously update the output state, and sequentially controlling, according to the preset time interval, the m power module groups to update the output state.
9. (Currently Amended) The control method according to claim 1, wherein the preset time interval is shorter than a switching period of a respective one of the n cascaded power modules.
10. (Currently Amended) The control method according to claim 1, wherein the number of the at least two cascaded power modules in each of the m power module groups is the same
11. (Currently Amended) A multilevel converter, comprising:
n cascaded power modules; and
a processor coupled to the n cascaded power modules and configured to:
classify at least two of the n cascaded power modules that start working, or need to update an output state or stop working to form m power module groups, where n and m are integers and n≥m＞1; and
control every cascaded power module in a same one of the m power module groups to start working, or update the output state, or stop working at the same time, and sequentially control the m power module groups to start working, or update the output state, or stop working, according to a preset time interval;
wherein the number of the at least two cascaded power modules in each of the m power module groups is less than or equal to a preset value, causing a change value of an output level of [[the ]]each of the m power module groups to be less than or equal to a preset voltage value,
wherein the output state comprises a zero level, a positive level, or a negative level, and
wherein the at least two of the n cascaded power modules that start working, or need to update an output state, or stop working are determined based on a working state of the multilevel converter, and the working state comprises a starting state, a running state, a first off state, or a second off state.
12. (Cancelled)
13. (Cancelled)
14. (Currently Amended) The multilevel converter according to claim 11, wherein the processor is configured to:
determine that the working state is the first off state in response to a first off signal;
classify the at least two of the n cascaded power modules that need to stop working to form the m power module groups; and
sequentially control, according to the preset time interval, the m power module groups to stop working.
15. (Currently Amended) The multilevel converter according to claim 14, wherein the processor is configured to:
determine that the working state is the second off state in response to a second off signal; and
control [[all ]]every cascaded power module that [[have ]]has not stopped working to stop working immediately.
16. (Currently Amended) The multilevel converter according to claim 11, wherein the processor is configured to:
determine that the working state is the second off state in response to a second off signal; and
control the n cascaded power modules to stop working immediately.
17. (Currently Amended) The multilevel converter according to claim 11, wherein the processor is configured to:
classify, when the working state is the starting state, the at least two of the n cascaded power modules to form the m power module groups; and
sequentially output, according to the preset time interval, control signals corresponding to each of the m power module groups, controlling every cascaded power module in a same one of the m power module groups to enter the output state at the same time.
18. (Currently Amended) The multilevel converter according to claim 11, wherein the processor is configured to:
compare a current output state control signal with a previous output state control signal, when the working state is the running state;
classify the at least two of the n cascaded power modules that need to update the output state to form the m power module groups; and
control every cascaded module in a same one of the m power module groups to update the output state at the same time, and sequentially control, according to the preset time interval, the m power module groups to update the output state.
19. (Currently Amended) The multilevel converter according to claim 11, wherein the preset time interval is shorter than a switching period of a respective one of the n cascaded power modules.
20. (Currently Amended) The multilevel converter according to claim 11, wherein the number of the at least two cascaded power modules in each of the m power module groups is the same
21. (New) The control method according to claim 1, wherein the number of the at least two cascaded power modules in each of the m power module groups is different.
22. (New) The multilevel converter according to claim 11, wherein the number of the at least two cascaded power modules in each of the m power module groups is different.


Reasons for allowance
5.	Claims 1, 4-11 and 14-22, renumbered as 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1, 4-10 and 21, renumbered as 1-9; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A control method of a multilevel converter, the multilevel converter comprising n cascaded power modules and a processor coupled to the n cascaded power modules, and the control method comprising: classifying at least two of the n cascaded power modules that start working, or need to update an output state, or stop working to form m power module groups, where n and m are integers and n≥m＞1; and controlling every cascaded power module in a same one of the m power module groups to start working, or update the output state, or stop working at the same time, and sequentially controlling the m power module groups to start working, or update the output state, or stop working, according to a preset time interval; wherein the number of the at least two cascaded power modules in each of the m power module groups is less than or equal to a preset value, causing a change value of an output level of each of the m power module groups to be less than or equal to a preset voltage value, wherein the output state comprises a zero level, a positive level, or a negative level, and wherein the at least two of the n cascaded power modules that start working, or need to update an output state, or stop working are determined based on a working state of the multilevel converter, and the working state comprises a starting state, a running state, a first off state, or a second off state”. As recited in claims 1, 4-10 and 21, renumbered as 1-9.

Claims 11, 14-20 and 22, renumbered as 10-18; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A multilevel converter, comprising: n cascaded power modules; and a processor coupled to the n cascaded power modules and configured to: classify at least two of the n cascaded power modules that start working, or need to update an output state or stop working to form m power module groups, where n and m are integers and n≥m＞1; and control every cascaded power module in a same one of the m power module groups to start working, or update the output state, or stop working at the same time, and sequentially control the m power module groups to start working, or update the output state, or stop working, according to a preset time interval; wherein the number of the at least two cascaded power modules in each of the m power module groups is less than or equal to a preset value, causing a change value of an output level of each of the m power module groups to be less than or equal to a preset voltage value, wherein the output state comprises a zero level, a positive level, or a negative level, and wherein the at least two of the n cascaded power modules that start working, or need to update an output state, or stop working are determined based on a working state of the multilevel converter, and the working state comprises a starting state, a running state, a first off state, or a second off state”. As recited in claims 11, 14-20 and 22, renumbered as 10-18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839